A·o i45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page 1 of I
                                                                                                                                                                        JJ..

                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                      v.
                   Carlos Daniel Ruiz-Chombo                                                      Case Number: 3:19-mj-22232

                                                                                                  Gerald T McFadden
                                                                                                  Defendant's Attorney


REGISTRATION NO. 78259298
THE DEFENDANT:
 lZl pleaded guilty to count(s) I of Complaint
                                           -------'----~---------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                      I

 D The defendant has been found not guilty on count(s)
                                                                                              ------------------~
 D Count(s)                                                                                        dismissed on the motion of the United States.
                    -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                    \                                           'S
                                0 TIME SERVED                                                 ~   _ _ _ _ _ _ _ _ _ days

 lZl Assessment: $10 WAIVED lZl Fine: WAIVED
 [8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Monday, June 3, 2019

                                                   r·-·      ~~            ,.};t,;.~1 l1~')
                                                                          r·c=
                                                                                               Date oflmposition of Sentence



                                                                                               n&JlLocK
                                                    !Ii.ti    ,'
                                                              ,.-}lrn'W   ~:.'l<l ;,,1~
                     ./~
Receiyc::_q~ /,/~
           /   t>Y'M                                 JUN 03 2019
                                                                                  ·-           UNITED STATES MAGISTRATE WDGE
                                           CLEl-11< US DISTHICT COURT
                                        SOUTHrnN DISTRICT OF CALIFORNIA
                                        BY                         DEPUTY

 Clerk's Office Copy                                                                                                                          3: ! 9-mj-22232
